DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 6/21/2022.  The amendment and remarks, pages 6-11, filed therein has overcome the previous 112 (b) rejections and 35 U.S.C 102(a)(1) to Shelton et al.  Therefore, the 112(b) rejections and 35 U.S.C 102(a)(1) to Shelton et al.   now have been withdrawn.
	Claims 1, 3-4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an endoscope apparatus comprising an end effector installed inside a steering unit to rotate together with the steering unit due to the rotation of the steering unit, the end effector being disposed to face forward; and a shaft-fixing tube body installed at the end effector, wherein the direction of the steering unit facing forward and a relative rotation of the steering unit with respect to the end effector are adjustable; wherein a steering protrusion is protrusively formed on an outer circumference at one end of the steering unit, the steering protrusion extending through a steering hole formed at one end of the tube unit such that the steering unit can rotate relative to the tube unit about the steering protrusion; and wherein a first wire hole is formed in a first side of the steering unit and a second wire hole is formed in a second side of the steering unit with respective wires installed therein, the wire holes formed at both sides with the steering protrusion being interposed therebetween, and the direction of the steering unit facing forward is adjusted by changing a tension of the wires respectively installed in the wire holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771